Reinhard, C. J.
This was an action by appellee Stewart against the appellant and appellee Crum on a promissory note, for the balance of purchase money on real estate. The complaint is to recover judgment on the note and to foreclose a vendor’s lien. Appellee Crum filed a cross-complaint, alleging suretyship by him on the note, and *152setting up a written contract of indemnity between bim and the appellant, alleging payment of the note by him and asking to be subrogated to the rights of appellee Stewart, and that a lien be declared in his favor on the house mentioned in the complaint, and the same to be sold to satisfy cross-complainant’s lien. The court made a special finding and decreed a lien in favor of the cross-complainant. Appellant, besides excepting to the court’s conclusions upon the special findings, moved for a modification of that portion of the decree declaring and enforcing a lien in favor of said cross-complainant.
Filed January 31, 1893.
We think the jurisdiction of this appeal is in the Supreme Court.
Ordered transferred.